DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numbers “102” and “104” are not described in the specification of the instant application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2020/0006630) in view of Hong (KR 101729383, see copy with English translation).
Regarding claim 1, Sato discloses, in FIGS. 9A-9C and in related text, a magnetic device comprising: 
a pinned layer (112) having a fixed magnetization direction; 
a free layer (108) having a switched magnetization direction; 
a tunnel insulating layer (110) interposed between the pinned layer and the free layer; and 
a spin-torque generation layer (electrode layer 102) injecting spin current (168) into the free layer as in-plane current (162) flows, 
wherein the spin current allows a magnetization direction of the free layer to be switched by a spin-orbit torque, 
the pinned layer and the free layer have perpendicular magnetic anisotropy (see Sato, [0101]-[0105]), 
the spin-torque generation layer includes a tungsten layer (see Sato, [0061]).
Sato does not explicitly disclose a tungsten-nitride layer sequentially stacked, the tungsten-nitride layer is disposed adjacent to the free layer.
Hong teaches a tungsten-nitride layer (WNx) between free layer (CoFeB) and electrode layer (Ta) (see Hong, FIG. 16, pages 30, 39-40). Thus Hong teaches a tungsten-nitride layer sequentially stacked, the tungsten-nitride layer is disposed adjacent to the free layer.
Sato and Hong are analogous art because they both are directed to spintronics devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sato with the features of Hong because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sato to include a tungsten-nitride layer sequentially stacked, the tungsten-nitride layer is disposed adjacent to the free layer, as taught by Hong, in order to provide a diffusion barrier layer (see Hong, page 39).
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2020/0006630) in view of An (Gwang-Guk An et al., Highly enhanced perpendicular magnetic anisotropic features in a CoFeB/MgO free layer via WN diffusion barrier, Acta Materialia 110 (2016) 217-225).
Regarding claim 1, Sato discloses, in FIGS. 9A-9C and in related text, a magnetic device comprising: 
a pinned layer (112) having a fixed magnetization direction; 
a free layer (108) having a switched magnetization direction; 
a tunnel insulating layer (110) interposed between the pinned layer and the free layer; and 
a spin-torque generation layer (electrode layer 102) injecting spin current (168) into the free layer as in-plane current (162) flows, 
wherein the spin current allows a magnetization direction of the free layer to be switched by a spin-orbit torque, 
the pinned layer and the free layer have perpendicular magnetic anisotropy (see Sato, [0101]-[0105]), 
the spin-torque generation layer includes a tungsten layer (see Sato, [0061]). 
Sato does not explicitly disclose a tungsten-nitride layer sequentially stacked, and the tungsten-nitride layer is disposed adjacent to the free layer.
An teaches a tungsten-nitride layer (WN) between free layer (CoFeB) and electrode layer (Ta) (see An, FIG. 1(d), Abstract, Section 3). Thus An teaches a tungsten-nitride layer sequentially stacked, and the tungsten-nitride layer is disposed adjacent to the free layer.
Sato and An are analogous art because they both are directed to spintronics devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sato with the features of An because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sato to include a tungsten-nitride layer sequentially stacked, and the tungsten-nitride layer is disposed adjacent to the free layer, as taught by An, in order to preserve perpendicular magnetic anisotropy for high annealing temperature (see An, Abstract, FIG. 1). 
Regarding claim 2, Sato in view of An teaches the device of claim 1.
An teaches wherein a thickness of the tungsten-nitride is 0.2 nm, and nitrogen atomic percent of the tungsten-nitride layer is 5% to 42% (see An, FIG. 2), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 3, Sato in view of An teaches the device of claim 1.
An teaches wherein nitrogen atomic percent of the tungsten-nitride layer is 2% to 29%, and a thickness of the tungsten-nitride is 0.2 nm to 0.8 nm (see An, FIG. 2), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 4, Sato in view of An teaches the device of claim 1.
An teaches wherein a thickness of the tungsten-nitride is 0.2 nm to 3 nm (see An, FIG. 2), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
An teaches wherein nitrogen atomic percent of the tungsten-nitride layer is 9.1% or higher (see An, FIG. 1). An does not explicitly teach wherein nitrogen atomic percent of the tungsten-nitride layer is 2% to 5%.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also, MPEP § 2144.05.
Regarding claim 5, Sato in view of An teaches the device of claim 1.
An teaches wherein the tungsten-nitride layer includes a crystalline W2N (111) phase, or the tungsten-nitride layer includes a crystalline W2N (111) phase and a crystalline WN (100) phase (see An, page 220), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 6, Sato in view of An teaches the device of claim 1.
Sato teaches wherein the tungsten layer (electrode layer 102) is vertically aligned (overlapped) with the free layer (112) (see Sato, FIG. 9A).
Regarding claim 8, Sato in view of An teaches the device of claim 1.
An teaches wherein resistivity of the tungsten-nitride layer is 350 µΩ·cm or more (see An, page 220), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of An, and further in view of Lee (US 2017/0316813).
Regarding claim 7, Sato in view of An teaches the device of claim 1.
Sato discloses the spin-torque generation layer (spin orbit torque electrode layer 120) is the tungsten layer (see Sato, [0061]).
Sato and An do not explicitly disclose or teach wherein the spin-torque generation layer further includes a ferromagnetic layer having in-plane magnetic anisotropy, and the tungsten layer is disposed between the ferromagnetic layer and the tungsten-nitride layer.
Lee teaches a ferromagnetic layer (305) having in-plane magnetic anisotropy at the side of spin orbit torque electrode layer (304) opposite to the free layer (303) (see Lee, FIG. 3, [0053], [0058]-[0059], [0063]). Since An teaches the tungsten-nitride layer is on the side of electrode layer (Ta) adjacent to free layer (CoFeB) (see An, FIG. 1(d)). Lee together with An teaches wherein the spin-torque generation layer further includes a ferromagnetic layer having in-plane magnetic anisotropy, and the tungsten layer is disposed between the ferromagnetic layer and the tungsten-nitride layer.
Sato and Lee are analogous art because they both are directed to spintronics devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sato with the features of Lee because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Sato to include wherein the spin-torque generation layer further includes a ferromagnetic layer having in-plane magnetic anisotropy, and the tungsten layer is disposed between the ferromagnetic layer and the tungsten-nitride layer, as taught by Lee, in order to achieve magnetization reversal of the free layer without the help of an external magnetic field (see Lee, [0065]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2020/0006630) in view of Hong (KR 101729383, see copy with English translation).
Regarding claim 9, Sato discloses, in FIGS. 9A-9C and in related text, a magnetic device comprising: 
a pinned layer (112) having a fixed magnetization direction; 
a free layer (108) having a switched magnetization direction; 
a tunnel insulating layer (110) interposed between the pinned layer and the free layer; 
a spin-torque generation layer (electrode layer 102) injecting spin current (168) into the free layer as in-plane current (162) flows; and 
wherein the spin current allows a magnetization direction of the free layer to be switched by a spin-orbit torque, 
the pinned layer and the free layer have perpendicular magnetic anisotropy (see Sato, [0101]-[0105]), 
the spin-torque generation layer includes a tungsten layer (see Sato, [0061]). 
Sato does not explicitly disclose a tungsten-nitride layer disposed between the free layer and the spin-torque generation layer, the tungsten-nitride layer is vertically aligned with the free layer.
Hong teaches a tungsten-nitride layer (WNx) between free layer (CoFeB) and electrode layer (Ta) and vertically aligned (overlapped) with the free layer (see Hong, FIG. 16, pages 30, 39-40). Thus Hong teaches a tungsten-nitride layer disposed between the free layer and the spin-torque generation layer, the tungsten-nitride layer is vertically aligned with the free layer.
Sato and Hong are analogous art because they both are directed to spintronics devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sato with the features of Hong because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sato to include a tungsten-nitride layer disposed between the free layer and the spin-torque generation layer, the tungsten-nitride layer is vertically aligned with the free layer, as taught by Hong, in order to provide a diffusion barrier layer (see Hong, page 39).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2020/0006630) in view of An (Gwang-Guk An et al., Highly enhanced perpendicular magnetic anisotropic features in a CoFeB/MgO free layer via WN diffusion barrier, Acta Materialia 110 (2016) 217-225).
Regarding claim 10, Sato discloses, in FIGS. 9A-9C and in related text, a magnetic device comprising: 
a pinned layer (112) having a fixed magnetization direction; 
a free layer (108) having a switched magnetization direction; 
a tunnel insulating layer (110) interposed between the pinned layer and the free layer; and 
a spin-torque generation layer (electrode layer 102) injecting spin current (168) into the free layer as in-plane current (162) flows, 
wherein the spin current allows a magnetization direction of the free layer to be switched by a spin-orbit torque, 
the pinned layer and the free layer have perpendicular magnetic anisotropy (see Sato, [0101]-[0105]).
Sato discloses the spin-torque generation layer is a spin orbit torque electrode including heavy metal such as tantalum, tungsten and platinum (see Sato, [0061]).
Sato does not explicitly disclose the spin-torque generation layer includes a tungsten-nitride layer, the tungsten-nitride layer is disposed adjacent to the free layer.
AN teaches a tungsten-nitride layer (WN) between free layer (CoFeB) and electrode layer (Ta) (see An, FIG. 1(d), Abstract, Section 3). Thus An teaches the spin-torque generation layer includes a tungsten-nitride layer, the tungsten-nitride layer is disposed adjacent to the free layer.
Sato and An are analogous art because they both are directed to spintronics devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sato with the features of An because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sato to include the spin-torque generation layer includes a tungsten-nitride layer, the tungsten-nitride layer is disposed adjacent to the free layer, as taught by An, in order to preserve perpendicular magnetic anisotropy for high annealing temperature (see An, Abstract, FIG. 1).
An teaches nitrogen atomic percent of the tungsten-nitride layer is 9.1% or more (see An, FIG. 2). An does not explicitly teach nitrogen atomic percent of the tungsten-nitride layer is 2% to 5%.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also, MPEP § 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811